Citation Nr: 9933666	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-13 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
cervical spine injury, currently evaluated as 20 percent 
disabling.  

4.  Determination of a proper initial rating for a service-
connected left anterior cervical scar, currently assigned a 
noncompensable evaluation.  

5.  Determination of a proper initial rating for a service-
connected scar of the right hip, currently assigned a 
noncompensable evaluation.  

6.  Entitlement to service connection for arthritis of the 
back and neck.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to March 
1993.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that the veteran has filed a claim 
for an evaluation in excess of 20 percent for residuals of a 
left ankle fracture.  However, this issue has not been 
prepared for appellate review.  Accordingly, it is referred 
back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
determinations of the issues on appeal has been obtained by 
the RO.  

2.  The veteran's right knee disorder is objectively shown to 
be productive of limitation of motion due to pain, but is not 
shown to be ankylosed or to involve recurrent subluxation or 
lateral instability.  

3.  The veteran's low back disorder is shown to involve 
substantial loss of motion due to pain, and involves 
symptomatology most consistent with severe, recurring attacks 
of intervertebral disc syndrome with intermittent relief.  

4.  The veteran's cervical spine is not shown to be 
ankylosed, per se, but his residuals of a cervical spine 
injury are shown to be productive of symptomatology most 
consistent with severely limited motion due to pain. 

5.  The veteran's left anterior cervical scar is not shown to 
be tender, is not shown to be more than slightly disfiguring, 
does not involve abnormal pigmentation, and involves only 
subjective complaints of numbness.  

6.  The veteran's scar of the right hip is not shown to 
involve keloid tissue formation, tissue defect, adherence or 
tenderness.  In addition, while subjective complaints of 
numbness are indicated, there is no dysesthesia to light 
touch, and the scar is not shown to be more than slightly 
disfiguring.  

7.  The medical evidence shows that the veteran has 
degenerative disc disease of the lumbar spine and cervical 
disc disease.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent evaluation 
for a right knee disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5261 (1999).  

2.  The criteria for assignment of a 40 percent evaluation 
for the veteran's low back strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (1999).  

3.  The criteria for assignment of a 30 percent evaluation 
for residuals of a cervical spine injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Codes 5290, 5293 
(1999).  

4.  The criteria for an initial assignment of a compensable 
evaluation for a left anterior cervical scar have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7800, 7804 
(1999).  

5.  The criteria for an initial assignment of a compensable 
evaluation for a scar of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7804, 7805 
(1999).  

6.  Arthritis of the lumbar or cervical spine was neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction:  Increased Ratings

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claims.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has submitted 
well-grounded claims.  

Once a claimant has submitted well-grounded claims, the VA 
has a duty to assist him in developing facts which are 
pertinent to those claims.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal have been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, a transcript of 
personal hearing testimony given before a Hearing Officer at 
the RO, reports of VA rating examinations, and personal 
statements made by the veteran in his own behalf.  The Board 
is not aware of any additional evidence which is available in 
connection with the present appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Moreover, where entitlement to service connection has already 
been established, where an increase in a disability 
evaluation is at issue, but where the determination of a 
proper initial rating is not at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
with respect to issues involving an appeal from the initial 
assignment of a disability rating, consideration of the 
entire time period involved is required, and staged ratings 
are contemplated where warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In addition, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and functional loss with respect to all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

II.  Right Knee Disorder

A review of the record shows that service connection for a 
right knee disorder was granted by a December 1993 rating 
decision.  A 10 percent evaluation was assigned, effective 
from March 9, 1993.  This evaluation was based upon evidence 
showing that the veteran had recently undergone arthroscopic 
surgery involving resection of the synovial plica.  At the 
time of the rating, the veteran was shown to have a range of 
motion from 0 to 135 degrees, and no heat, effusion, or 
erythema were present.  In addition, no instability of the 
knee was found.  The veteran now contends that the 
symptomatology with respect to his right knee has increased 
in severity, and that a higher evaluation is therefore 
warranted.  

Contemporaneous clinical treatment records dating from August 
1997 through January 1998 show that the veteran complained of 
right knee pain during this period.  It was noted that he had 
not received orthopedic treatment since 1995.  The treating 
physician concluded with a diagnosis of chronic worsening 
right knee pain. 

The veteran underwent a VA rating examination in January 1998 
in which he reported that his knee was getting worse.  He 
indicated that he was unable to kneel or squat without 
significant pain, and that he experienced difficulty playing 
with his children.  He also reported that he would experience 
popping and grinding in his knee when climbing stairs, and 
that his right knee would sometimes "catch."  In addition, 
the veteran stated that he rode a stationary bicycle for one-
half hour each night which aggravated his knee.  On 
examination, the knee was painful upon testing for lateral 
instability.  However, lateral instability and crepitus were 
not indicated.  The veteran had range of motion in his right 
knee from 10 degrees of extension to 128 degrees of flexion.  
In addition, pain was present on McMurray's testing of the 
right knee.  The examiner concluded with diagnoses of status 
post arthroscopy and resection of the medial synovial plica 
of the right knee; a history of trauma during service, to the 
right knee; and chronic right knee discomfort, probably due 
to soft tissue etiology.  Arthritis was not noted.  

The Board has evaluated the objective medical evidence, and 
concludes that taking functional limitation due to pain into 
consideration, and after resolving all reasonable doubt in 
favor of the veteran, the evidence supports a grant of a 20 
percent evaluation for his right knee disorder.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), 10, 20, and 
30 percent evaluations are contemplated for slight, moderate, 
and severe recurrent subluxation or lateral instability of 
the knee, respectively.  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable evaluation is assigned in cases where 
extension of the leg is limited to 5 degrees.  Where 
extension is limited to 10 degrees, a 10 percent evaluation 
is warranted, and a 20 percent evaluation is contemplated 
where extension is limited to 15 degrees.  A higher, 30 
percent evaluation is warranted where extension is limited to 
20 degrees.  See Id.  

Here, the medical evidence clearly shows that the veteran 
experiences pain on motion of his right knee.  However, while 
he is currently rated under Diagnostic Code 5257, he is not 
shown to experience any recurrent subluxation or lateral 
instability.  In any event, the Board notes that the report 
of the January 1998 rating examination shows that the veteran 
experienced what the examiner characterized as a mildly 
restricted range of motion due to pain.  As noted, the 
veteran was found to have extension to 10 degrees and 128 
degrees of flexion in his right knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999) does not contemplate assignment 
of a compensable disability evaluation where flexion in the 
leg is greater than 45 degrees.  (Under Diagnostic Code 5260, 
a 10 percent evaluation is assigned where flexion is limited 
to 45 degrees). 

The Board finds that, upon taking the effect of painful 
motion and functional limitation due to pain into 
consideration, the evidence supports assignment of a 20 
percent evaluation for the veteran's right knee disorder 
under Diagnostic Codes 5257 or 5261.  Under Diagnostic Code 
5261, a 20 percent evaluation is warranted where extension is 
limited to 15 degrees, and under Diagnostic Code 5257, a 20 
percent evaluation is contemplated for moderate recurrent 
subluxation or lateral instability.  While the report of the 
January 1998 rating examination shows the veteran's extension 
in his right knee to be limited to 10 degrees, and does not 
show what could be characterized as "moderate" recurrent 
subluxation or lateral instability, the Board finds that a 
higher 20 percent evaluation is appropriate primarily because 
of the effect of functional limitations due to pain.  As 
noted in the report of the January 1998 examination report, 
the veteran was objectively shown to experience difficulty 
squatting due to pain, and returning to a standing position 
was difficult and painful.  Further, while the examiner 
stated that there was no lateral instability, he did indicate 
that the veteran experienced pain on testing for lateral 
instability.  There was also pain with McMurray's testing.  
Accordingly, based on the objective evidence of functional 
limitation due to pain, the Board finds that a higher 
evaluation of 20 percent is warranted here.  However, the 
Board also notes that it is unclear from the examination 
report whether this limitation of motion is a permanent 
condition or whether it represents a transient symptom.  In 
any event, the Board finds that given his objective 
symptomatology and after resolving all reasonable doubt in 
the veteran's favor, the evidence supports an increased 
evaluation of 20 percent.  See generally 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

III.  Low Back Strain

A review of the record shows that service connection for a 
low back strain was granted by a December 1993 rating 
decision.  A noncompensable evaluation was assigned, 
effective from March 9, 1993.  That determination was based 
on a showing that the veteran had experienced low back pain 
at T12, L1, and continued to experience morning stiffness in 
the lumbar spine.  He was found to have what was 
characterized as a very good range of motion, from 90 degrees 
of forward flexion, 45 degrees of extension, and lateral 
flexion to 30 degrees bilaterally.  No tenderness or spasm 
was noted.  Because only slight subjective symptoms were 
noted, a noncompensable evaluation was assigned.  

By a rating decision of August 1994, the initially assigned 
rating for the veteran's low back strain was increased to 10 
percent, effective from March 9, 1993.  This determination 
was based upon medical evidence showing pain on motion and a 
mildly limited range of motion.  The veteran now contends 
that his symptomatology has increased in severity, and that a 
higher evaluation for his low back strain is warranted.  

Contemporaneous clinical treatment records dating from August 
1997 through January 1998 show that the veteran was seen for 
complaints of chronic low back pain, which he indicated was 
increasing in severity over time.  The records show that the 
veteran had undergone epidural steroid injections which did 
not help much, and that he had been issued a TENS unit, which 
he reported did help somewhat.  The veteran was diagnosed 
with chronic low back pain, and was referred to the VA pain 
clinic.  At that time, the veteran was being treated with an 
occasional epidural steroid injection, medication, and a TENS 
unit.  The examiner noted that the veteran appeared to have 
degenerative joint disease in his lower back at L4-5.  

In January 1998, the veteran underwent a VA rating 
examination in which he was noted to have made multiple 
visits to the VA pain clinic for his back in 1996 and 1997, 
and had received steroid injections which did not help 
alleviate his pain.  In addition, the examiner noted that the 
veteran had previously been diagnosed with low back pain and 
degenerative joint disease at L4-5 and at L2-3.  The veteran 
reported experiencing difficulty sleeping due to his back 
pain, and reported that his symptoms had increased in 
severity over time.  The veteran also indicated that he would 
experience flare-ups of his lower back once every one to two 
weeks, but would simply continue to work through the flare-up 
if it occurred during business hours.  On examination, the 
veteran was found to have a normal gait, but he was shown to 
have tenderness in the lumbosacral spine.  The veteran had 
forward flexion to 45 degrees, which was stopped due to pain, 
12 degrees of left lateral flexion, 10 degrees of right 
lateral flexion, and 10 degrees of right and left rotation.  
All motions were stopped at the outer limits due to pain.  
The examiner concluded with diagnoses of chronic low back 
pain, a probable old compression fracture at L-4, and 
degenerative disc disease at L4-5 and L2-3.  The examiner 
also stated that he had reviewed the X-ray reports of the 
veteran's lumbar spine, and concluded that while post-
traumatic change was noted, it was his opinion that 
arthritis, per se, was not present.  With respect to the 
veteran's chronic low back pain, the examiner offered his 
opinion that such was due to previous trauma, and that there 
seemed to be X-ray evidence of such old trauma at L4, with a 
probable compression fragment and a possible protruding, 
ossified disc fragment.  In addition, the examiner offered 
that chronic musculo-ligamentous strain could have caused the 
veteran's chronic low back pain.  The X-ray evidence did show 
degenerative disc disease.  A subsequent MRI report dated in 
July 1998 indicates that the veteran had degenerative disc 
disease in his lumbar spine.  The examiner offered his 
opinion that the veteran's degenerative disc disease was the 
cause of his low back pain.  

The Board has evaluated the above-discussed medical evidence, 
and concludes that the evidence supports a grant of a 40 
percent evaluation for the veteran's low back strain.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), a 10 percent 
evaluation is contemplated for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion.  In addition, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999), a 20 percent evaluation is 
warranted for lumbosacral strain involving muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in the standing position.  Assignment of a 40 
percent evaluation is contemplated upon a showing of severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint spaces, or some of the above with 
abnormal mobility on forced motion.  See Id.  Further, the 
Board observes that a 40 percent rating is the highest 
available under both Diagnostic Codes 5292 and 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), a 20 
percent evaluation is contemplated for moderate, recurring 
attacks of intervertebral disc syndrome.  Assignment of a 40 
percent evaluation is warranted upon a showing of severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  Assignment of a 60 percent evaluation, 
the highest available under Diagnostic Code 5293, is 
contemplated where there are pronounced, persistent symptoms 
of intervertebral disc syndrome which are compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See Id.  

In this case, the veteran is objectively shown to experience 
chronic low back pain, which has been found to have been the 
result of degenerative disc disease as indicated in the 
report of the January 1998 VA rating examination and the July 
1998 MRI report.  Moreover, the Board notes that he now 
experiences significant limitation in his lower back as a 
result of that pain and the degenerative disc disease.  

The record shows that the veteran has been seen repeatedly in 
the VA pain clinic for his low back pain.  He has 
consistently reported that it has increased in severity, and 
his diagnoses include chronic low back pain with degenerative 
disc disease.  Moreover, the veteran only has forward flexion 
to 45 degrees, and is also shown to experience significantly 
impaired lateral flexion and rotation.  The Board finds that 
given this limitation of motion in conjunction with the 
veteran's diagnoses of chronic pain and degenerative disc 
disease, his symptomatology most closely approximates that of 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief, warranting assignment of a 40 percent 
evaluation under Diagnostic Code 5293.  See generally 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

However, the Board also finds that the preponderance of the 
evidence is against assignment of a higher evaluation under 
any other diagnostic code.  While the veteran is shown to 
experience chronic low back pain which has resulted in 
significant loss of motion, he is not shown to experience 
symptomatology consistent with sciatic neuropathy, and does 
experience at least some intermittent relief from his low 
back pain.  Accordingly, assignment of a 60 percent 
evaluation under Diagnostic Code 5293 is not for 
consideration at this time.  Therefore, based on the 
foregoing, assignment of a 40 percent evaluation for the 
veteran's low back strain is granted.  

IV.  Residuals of a Cervical Spine Injury

A review of the record shows that service connection was 
granted for what was initially characterized as a "neck 
condition" by a December 1993 rating decision.  A 20 percent 
evaluation was assigned, effective from March 9, 1993.  This 
determination was based on examination findings showing 
forward flexion to 15 degrees, extension to 10 degrees, 
rotation to 15 degrees bilaterally, and lateral flexion to 10 
degrees bilaterally.  Such a range of motion was 
characterized as moderately limited.  The veteran now 
contends that his symptomatology with respect to his 
residuals of a cervical spine injury have increased in 
severity, and that a higher evaluation is therefore 
warranted.  

The veteran underwent a VA rating examination in January 1998 
in which he complained of experiencing chronic pain, 
numbness, and other symptomatology in the area of his neck or 
cervical spine.  The veteran characterized the pain in the 
back of his neck as a "pressure" type of pain which 
impaired his mobility.  He indicated that he was unable to 
turn his neck.  On examination, the veteran was found to have 
tenderness at C7-8, and a reproduction of the pressure 
sensation was present on palpation.  The examiner further 
stated that the range of motion in the veteran's cervical 
spine was limited because of discomfort in all directions.  
The veteran had forward flexion to 10 degrees, extension to 
18 degrees, right lateral flexion to 10 degrees, left lateral 
flexion to 12 degrees.  In addition, right and left rotation 
were to 32 and 34 degrees, respectively.  The examiner 
concluded with diagnoses of chronic neck pain and status-post 
cervical laminectomy for disc disease.  The examiner further 
observed that the veteran's pain likely resulted from 
cervical disc disease, laminectomy, and postoperative 
changes.  

In addition, the report of a July 1998 MRI examination shows 
that the veteran had interbody fusion at C5-6 and central 
disc herniation at left paracentral C6-7 without central 
stenosis.  The examiner also noted the presence of a small 
posterior focal disc protrusion at C6-7 which produced a 
minimal impression on the thecal sac and no flattening of the 
cord.  In addition, there was no significant neural foraminal 
stenosis, but there appeared to be a small amount of uncinate 
hypertrophy on the left at the cervical spine.  The remainder 
of the cervical spine was unremarkable.  

The Board has reviewed the objective medical evidence, and 
concludes that the evidence supports assignment of an 
increased 30 percent evaluation for the veteran's residuals 
of a cervical spine injury.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999), slight limitation of motion of 
the cervical spine warrants assignment of a 10 percent 
evaluation.  Moderate limitation of motion warrants 
assignment of a 20 percent evaluation, and for assignment of 
a 30 percent evaluation, the highest available under 
Diagnostic Code 5290, there must be a showing of severely 
limited motion of the cervical spine.  See Id.  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999), moderate recurring attacks of intervertebral disc 
syndrome warrant assignment of a 20 percent evaluation.  A 40 
percent evaluation is contemplated for severe recurring 
attacks with intermittent relief.  In addition, a 60 percent 
evaluation, the highest available, is contemplated for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See Id.  

Here, the veteran is shown to have cervical disc disease, as 
indicated in the report of the January 1998 rating 
examination and in the report of the July 1998 MRI 
examination.  In addition, he is objectively shown to have a 
significantly restricted range of motion due to pain.  The 
Board finds that inasmuch as the veteran is already rated 
under Diagnostic Code 5293 at a 40 percent level for his 
lumbosacral strain with degenerative disc disease, assignment 
of an additional 40 percent evaluation under that diagnostic 
code for his residuals of a cervical strain injury, and for 
what is arguably the same disability, would constitute 
"pyramiding" as set forth in 38 C.F.R. § 4.14 (1999).  
However, the Rating Schedule does contemplate assignment of a 
separate, rating for limitation of the cervical spine under 
Diagnostic Code 5290.  

In this case, the veteran's cervical spine is not shown to be 
ankylosed, but when the effects of limitation of motion due 
to pain are taken into account, his range of motion in his 
cervical spine can arguably be considered to be severely 
restricted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Accordingly, the Board finds that under Diagnostic Code 5290, 
a grant of a 30 percent evaluation for severely restricted 
motion of the cervical spine is warranted.  

V.  Left Anterior Cervical Scar

A review of the record shows that service connection for a 
left anterior cervical scar was granted by a June 1998 rating 
decision.  An initial noncompensable evaluation has been 
assigned, effective from December 19, 1997.  The veteran 
contends that he experiences pain, locking, and numbness in 
the area of the scar, and also that the scar is disfiguring.  
He asserts that these symptoms are due to surgery that 
resulted in the left anterior cervical scar, and that he 
should accordingly be assigned an initial compensable 
evaluation for this disability (neck scar).  

The veteran underwent a VA rating examination in January 
1998.  He reported that ever since his cervical spine 
surgery, he had experienced numbness along the area of the 
scar and within about one centimeter on either side.  The 
veteran was concerned about the cosmetic effect of the scar, 
and noted that when he yawned or moved his head in a certain 
way that he would get a muscle spasm and would also 
experience "locking" which lasted approximately 30 seconds 
to two minutes.  On examination, the veteran was found to 
have a seven-centimeter long by .25 centimeter wide scar on 
his neck.  It was characterized as a normally pigmented, 
anterior cervical scar.  There was decreased sensation along 
the area of the scar of about one centimeter on either side.  
There was no dysesthesia on light touch.  The examiner 
concluded with a diagnosis of a left anterior cervical scar 
from a cervical diskectomy, well healed.  The examiner 
offered his opinion that the pain and "locking" the veteran 
complained of was probably a muscular event and did not 
relate to the scar per se, but rather related to the surgical 
incision in the deep layers.  
Photographs of the veteran's neck were also included, which 
showed a scar which was not particularly noticeable.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999), a 
noncompensable evaluation is assigned for a slight 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation is assigned for moderate, disfiguring scars, and a 
30 percent evaluation is contemplated for severe disfiguring 
scars, especially if producing unsightly deformity of the 
eyelids, lips, or auricles.  In addition, a 50 percent 
evaluation is warranted upon a showing of complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  See Id.  
Further, under 38 C.F.R. § 4.118, Diagnostic Code 7803 
(1999), a 10 percent evaluation is assigned upon a showing of 
superficial scars which are tender and painful upon objective 
demonstration.  

Applying the relevant rating criteria for evaluating scars to 
the objective medical evidence, the Board concludes that the 
initially assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against 
assignment of a compensable evaluation under any other 
diagnostic code.  As noted, while the veteran has complained 
of numbness in the area of his left anterior cervical scar, 
it has not been objectively shown to be painful or tender.  
The examiner who had conducted the January 1998 rating 
examination offered his opinion that the locking and pain the 
veteran experienced in his neck were not related to the scar 
per se, but rather, were most likely caused by surgical 
incisions to deep tissue.  

Moreover, the cervical scar is not shown to be more than 
slightly disfiguring at most.  In fact, the Polaroid 
photograph submitted in conjunction with the January 1998 VA 
rating examination shows the veteran's anterior cervical scar 
to be barely discernible.  Accordingly, the Board finds that 
the initial noncompensable rating for the veteran's scar is 
appropriate, and that assignment of a compensable evaluation 
for that disability is not warranted.  Therefore, the 
veteran's appeal with respect to this issue is denied.  

VI.  Right Hip Scar

A review of the record shows that service connection for a 
right hip scar was granted by a June 1998 rating decision.  
An initial noncompensable evaluation has been assigned, 
effective from December 19, 1997.  The veteran contends that 
he experiences pain and numbness, and that his right hip scar 
is disfiguring.  Accordingly, he maintains that assignment of 
an initial compensable evaluation is warranted.  

The veteran underwent a VA rating examination in January 
1998.  He reported that he had undergone surgery in his hip 
area, and that the scar had opened up some three months 
following that surgery.  The veteran indicated that it had 
healed somewhat wider than it initially was.  He also 
reported experiencing numbness in an area some three-to-four 
centimeters on either side of the scar.  In addition, the 
veteran reported that he was concerned about the asthetic 
appearance of the scar.  On examination, the veteran was 
noted to have a one-centimeter wide by nine centimeters long 
scar.  No keloid formations were present, but the examiner 
noted that it appeared that the scar had healed by secondary 
intent.  There was no tissue defect, and no adherence or 
tenderness over the scar.  The veteran was noted to have 
subjective complaints of numbness for several centimeters 
surrounding the scar area.  However, no dysesthesia was 
present.  The examiner concluded with a diagnosis of a right 
iliac crest area donor graft site scar from the time of the 
cervical diskectomy.  The examiner observed that the scar did 
appear to be wider than usual, and appeared to have healed by 
secondary intent.  In addition, photographs of the veteran's 
right hip scar were submitted showing a slightly pinkish-
colored scar on the right hip.  

The Board has evaluated the above-discussed evidence, and 
concludes that the initial noncompensable rating for the 
veteran's right hip scar is appropriate, and that the 
preponderance of the evidence is against assignment of a 
compensable rating for that disability.  Under 38 C.F.R. § 
4.118, Diagnostic Code 7804, tender or painful superficial 
scars warrant assignment of a 10 percent evaluation.  Here, 
the veteran's only physical complaint with respect to the 
scar on his right hip involves numbness in the surrounding 
area.  However, aside from subjective complaints of numbness, 
the right hip scar is not shown to involve tenderness or 
pain.  

The Board acknowledges that the examiner noted that the 
veteran's right hip scar healed by a "secondary intent" in 
that it likely reopened at some point during the healing 
process, and ultimately produced a wider scar than was 
originally intended.  However, the evidence does not show, 
and the veteran has not demonstrated how this has resulted in 
any additional disability.  He maintains that this scar is 
disfiguring and unsightly.  However, without considering the 
merit of such an argument, the Board notes that the 
disfiguring aspect of scars is only for consideration with 
respect to scars about the face and neck.  See generally, 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

In any event, while the photograph of the veteran's scar does 
show a scar with pinkish scar tissue, it is not shown to be 
exceptionally repugnant or to be unsightly as the veteran has 
indicated.  The examiner further noted that no keloid tissue 
was present, and aside from subjective complaints of numbness 
in the area surrounding the scar, did not note any other 
symptomatology with respect to the right hip scar.  
Accordingly, the Board finds that the initial assignment of a 
noncompensable evaluation for the veteran's right hip scar is 
appropriate, and that the assignment of a compensable 
evaluation under any other diagnostic code is not warranted.  
Therefore, the veteran's appeal with respect to this issue is 
denied.  

VII.  Service Connection for Arthritis of the Back and Neck

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for arthritis of the back and 
neck is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by wartime or peacetime service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (1999).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran claims that he has arthritis in his lumbar and 
cervical spine, and both he and his wife have issued personal 
statements and have testified to this effect at a personal 
hearing at the RO in March 1999.  The veteran contends that 
the arthritis has resulted from injuries sustained to his 
cervical and lumbar spine during service, and is the direct 
result of his service-connected low back strain and residuals 
of a cervical spine injury.  

The veteran's service medical records and post-service 
medical treatment records are largely negative for any 
indication of arthritis in the veteran's back and neck.  
However, during a visit to a VA pain clinic in August 1997, 
the veteran's diagnoses included degenerative disc disease of 
the lumbar spine.  

In January 1998, the veteran underwent a VA rating 
examination and underwent X-rays at that time.  The rating 
examiner indicated that he reviewed the results of the 
radiographs and previous MRI reports with another VA 
physician, and offered his opinion that the veteran did not 
have arthritis of the lumbar or cervical spine.  Post-
traumatic changes were noted, but such were ultimately felt 
to be the result of degenerative disc disease.  In addition, 
cervical disc disease was noted in the veteran's neck area.  
The examiners also made reference to a clinical note by the 
veteran's neurologist who had mentioned "impressive DJD" 
(or degenerative joint disease).  However, the examiners 
noted that degenerative joint disease was not shown to be 
present per a review of the recent X-rays.  

In addition, the report of a July 1998 MRI examination does 
not indicate that the veteran had degenerative joint disease.  
At that time, his diagnoses included C5-6 interbody fusion; 
left paracentral C6-7 central disc herniation without central 
stenosis; and lumbar degenerative disc disease with L4-5 
central disc herniation.  The examiner stated that the 
veteran's back and neck pain was likely the result of disc 
disease in the lumbar and cervical spine.  

The Board has reviewed the above-discussed evidence, and 
concludes that the preponderance of the evidence is against a 
grant of service connection for arthritis of the back and 
neck.  The report of the January 1998 VA rating examination 
contains the examiner's opinion that based on a review of the 
medical evidence contained in the veteran's claims file, and 
a review of contemporaneous X-ray results, the veteran did 
not have arthritis of the cervical or lumbar spine.  The 
Board notes also that the rating examiners made reference to 
the neurologist's diagnosis of "impressive DJD" and that 
the examiners found that the evidence did not support such a 
diagnosis.  

Rather, the VA rating examiners concluded, based on the 
January 1998 X-ray results and the results of the July 1998 
MRI examination that the veteran's back and neck pain was 
caused by degenerative disc disease.  The Board would further 
observe that degenerative disc disease was considered in the 
decision to grant increased evaluations for the veteran's low 
back and cervical spine disorders.  In any event, the Board 
finds that the presence of any arthritis in the back and neck 
is clearly contraindicated by the objective medical evidence, 
and the veteran's appeal with respect to this issue is 
denied.   

VIII.  Conclusion

With respect to the issues of proper determinations of 
initial ratings for the veteran's left anterior cervical scar 
and his scar of the left hip, the Board notes that as there 
is not an approximate balance of positive and negative 
evidence regarding the merits of these claims that would give 
rise to reasonable doubt in the veteran's favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's overall disability picture with respect to 
these disabilities change, he may apply at any time for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant initial compensable ratings for the veteran's 
left anterior cervical and right hip scars.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1999) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disabilities under consideration, a right knee disorder, low 
back strain, residuals of a cervical spine injury, and scars 
of the left anterior cervical spine and right hip, have 
necessitated frequent periods of hospitalization, have caused 
marked interference with employment, or otherwise render 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran currently has significant 
impairment as a result of his service-connected orthopedic 
disabilities, that he has undergone several surgeries for 
these disorders in the past, and that the veteran has 
recently undergone treatment for these disabilities at the VA 
pain clinic. However, the Board also notes that the veteran 
is currently steadily employed as a computer program analyst, 
and has stated that when he experiences flare-ups of pain, he 
will typically work through such episodes.  

In sum, the evidence does not show that the veteran is 
incapable of obtaining or retaining gainful employment as a 
result of his service-connected disabilities.  Therefore, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 20 percent 
evaluation is granted for the veteran's right knee disorder.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 40 percent 
evaluation for the veteran's low back strain is granted.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 30 percent 
evaluation for the veteran's residuals of a cervical spine 
injury is granted.  

The initial noncompensable rating for the veteran's left 
anterior cervical scar is appropriate, and entitlement to an 
assignment of a compensable evaluation is denied.  


The initial noncompensable rating for the veteran's scar on 
his right hip is appropriate, and entitlement to an 
assignment of a compensable evaluation is denied.  

Service connection for arthritis of the low back and neck is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

